Citation Nr: 0719954	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-21 527A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to non-service-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The appellant had active military service from September 18 
to October 21, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The appellant did not have 90 days of active military 
service.

2.  The appellant was not discharged or released from active 
military service for a disability adjudged service connected.

3.  The appellant did not, at the time of discharge, have a 
service-connected disability shown by official service 
records.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks non-service-connected pension benefits.  
He contends, in essence, that he tripped and fell during 
basic training and that this incident aggravated a pre-
existing right ankle injury.  He claims that he has 
difficulty obtaining or maintaining employment as a result of 
his disability.

A July 1969 induction examination revealed a healed fracture 
of the distal fibula.  The veteran gave a history of a right 
ankle fracture.  Three days after entering active duty, in 
September 1969, the veteran was hospitalized with a complaint 
of left chest pain.  He was treated for an upper respiratory 
infection that resolved within 2 days.  During the 
hospitalization, the veteran was evaluated for pain in his 
right ankle.  X-rays revealed malunion of the right talus.  A 
medical board was convened and concluded that the malunion 
existed prior to active duty service and was not aggravated 
thereby.  The veteran was discharged on October 21, 1969, for 
failure to meet fitness standards at the time of induction on 
account of the malunion.  

By an August 1971 decision, the Board denied a claim of 
service connection for right ankle fracture residuals.  A 
claim to reopen was denied by the RO in January 2005.  
Additionally, by the January 2005 decision, the RO denied a 
claim of service connection for left leg disability and back 
disability.  The veteran initiated an appeal of the January 
2005 decision by filing a June 2005 notice of disagreement, 
but he did not file a substantive appeal after a December 
2006 statement of the case was issued.

Generally, for pension claims filed after 1978, in order to 
establish basic eligibility for non-service-connected pension 
benefits, it must be shown that the appellant served 90 days 
or more during a period of war; or for a period of 90 
consecutive days or more and such period of service began or 
ended during a period of war; or served in active military 
service for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war; or that the appellant was discharged or released from 
wartime service for a disability adjudged service connected 
(without applying presumptive provisions of law), or at the 
time of discharge had a service-connected disability, shown 
by official service records, which in medical judgment would 
have justified a discharge for disability.  See 38 C.F.R. § 
3.3(a)(3) (2006).

In the present case, the Board finds that the appellant's 
claim for non-service-connected pension benefits must be 
denied as a matter of law.  The evidence clearly shows that 
he served on active duty from September 18, 1969 to October 
21, 1969--a period less than 90 days.  As is apparent from 
the length of service, the veteran does not meet the 90-day 
requirement.  He has argued that his period of service should 
be calculated to include the time after he was accepted and 
ordered to report for induction, but before he reported on 
September 18, 1969; however, there is no authority for 
defining that period as active military service.  38 U.S.C.A. 
§ 101(21), (24) (West 2002) (the term "active military, 
naval, or air service" includes only periods of active duty, 
which means full-time duty in the Armed Forces, and certain 
periods of active duty for training or inactive duty training 
not applicable here).  Consequently, the veteran may be found 
eligible for pension because of wartime service only if he 
was discharged or released from wartime service for a 
disability adjudged service connected (without applying 
presumptive provisions of law), or at the time of discharge 
had a service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.  38 C.F.R. § 3.3(a)(3).

As noted above, the veteran has not been adjudged to have a 
service-connected disability and he did not appeal recent 
denials of a claim to reopen or a claim of service 
connection.  At the time of discharge, the medical board 
concluded that his disability pre-existed service and was not 
aggravated thereby.  Therefore, official service records do 
not suggest that there was a disability related to military 
service as contemplated by 38 U.S.C.A. § 1110 (West 2002) 
(service connection is awarded for disability resulting from 
disease or injury incurred in or aggravated during active 
military service).  Therefore, the appellant is not eligible 
for non-service-connected pension benefits.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).  (Because the veteran did 
not appeal from the denials of service connection, the Board 
does not have jurisdiction to develop or adjudicate these 
questions that might turn on the receipt of evidence, such a 
medical nexus opinion, not yet obtained.)  


ORDER

The appellant's application for non-service-connected 
disability pension benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


